Title: From George Washington to the Board of War, 21 August 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          West point August 21: 1779
        
        I have had the honor of Your Letter of the 10th inclosing one from Mr Hughes for obtaining Captain Swan’s exchange. The only Rule by which equal justice can be done to prisoners, is to exchange them according to the priority of their capture. This I have invariably directed to be pursued where the circumstance of rank would apply and I can never depart from it, unless cases should arise making a departure most obviously necessary. and this Rule ought to operate

as well in parole as final exchanges & so I have ordered it. It is so reasonable and so evidently just that all must feel and assent to its propriety—Any other would do injustice and be the source of a thousand well grounded complaints. If Captain Swan comes within this Rule, he will be exchanged of course; if he does not, his exchange cannot take place. I have the Honor to be with great respect Gentn Yr Most Obedt st
        
          G. Washington.
        
        
          P.S. I received the Boards Letter of the 9th transmitting One from Colo. Bland—which I have answered.
        
      